DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 11 March 2021.  Claims 1-17 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The fuel range 0%-100%, at its extremities, and nearby values of 0% and 100% cannot support combustion at all, either because of lack of fuel or oxidizer, respectively, or cannot support neither ignition, nor stable combustion.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the recitation “wherein the second set of openings includes one or more first openings and one or more second openings, the one or more second openings being larger than the one or more first openings” (ll. 1-3) renders the claim indefinite because it is unclear whether the one or more first openings are part of the first set of openings or if the second set of openings includes a one or more first and second openings.  Therefore, the scope of the claim is unascertainable.  Examiner interprets the recitation “wherein the second set of openings includes one or more first openings and one or more second openings, the one or more second openings being larger than the one or more first openings” as “wherein the first set of openings includes one or more first openings; and wherein the second set of openings includes one or more second openings, the one or more second openings being larger than the one or more first openings”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman 2019/0271470 (“Boardman ‘470”) in view of Hirata 2012/0291446. 
Regarding Claim 1, Boardman ‘470 teaches a mixer 100 configured to provide a fuel-air mixture 143 to a combustor 62 of an engine 10 (Figs. 1-2), the mixer 100 comprising: 
a mixer body 120 having an interior passage 105 with a central axis [a] (Annotated Fig. 6, below); 
a fuel flow 141 parallel to the central axis [a]; 
a first air flow [b] (from inlet 122) parallel (implicit) to the central axis [a] and to the fuel flow 141 ([0062]; Annotated Fig. 6.  Boardman ‘470 teaches that air inlet port 122 can be defined through the end wall 130 and upstream of air inlet 121.  Fig. 6 shows air inlet port 122 and therefore airflow [b] flowing from it is flowing inside the passage 105 parallel to the central axis [a]);
a second air flow 108 inclined with respect to the first air flow [b] and the fuel flow 141 ([0049]; Fig. 6); 
a conical surface 135 within the mixer body 105 (Fig. 6).

    PNG
    media_image1.png
    612
    933
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Boardman ‘470 (US 2019/0271470)
Boardman ‘470 does not teach the first air flow is configured to pull the fuel flow along the central axis and through the interior passage, the second air flow is configured as a forward swirling jet to prevent low-velocity flow on a conical surface within the mixer bod, a third air flow tangential to the mixer body and the third air flow is configured to prevent the fuel flow from approaching an inner wall of the mixer body.
Hirata teaches
a third air flow (flow from air induction hole 204) tangential (formed vertically to the axis) to the mixer body 9 ([0030, 0034]; Fig. 2A.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the mixer 100 of Boardman ‘470 and include Hirata’s air induction hole 204 placed vertically through Boardman ‘470’s mixer body 120, arranged downstream of Boardman ‘470’s air inlet hole 121 that provides a third air flow (flow from air induction hole 204) tangential (formed vertically to the axis) to the mixer body 9, in order to improve “the mixing degree of fuel and air and the evaporating performance of the liquid fuel” (Hirata; [0034]).
Boardman ‘470 in view of Hirata does not explicitly teach the first air flow is configured to pull the fuel flow along the central axis and through the interior passage, the second air flow is configured as a forward swirling jet to prevent low-velocity flow on a conical surface within the mixer body, a third air flow tangential to the mixer body and the third air flow is configured to prevent the fuel flow from approaching an inner wall of the mixer body.
Boardman ‘470 in view of Hirata teaches Boardman ‘470’s fuel flow 141 that is parallel to the central axis [a]; first air flow [b] that is parallel to the central axis [a] and to the fuel flow 141 in the interior passage 105, a second air flow 108 (from inlet 121) inclined with respect to the first air flow [b] and the fuel flow 141, and Hirata’s third air flow (flow from air induction hole 204) tangential (formed vertically to the axis) to the mixer body 9 that push the air flow toward the center axis.  Therefore, Boardman ‘470 in view of Hirata’s first air flow [b] is capable of pulling the fuel flow along the central axis and through the interior passage; the second air flow is 108 is capable of being a forward swirling jet to prevent low-velocity flow on a conical surface within the mixer body; and the third air flow is capable of preventing the fuel flow from approaching an inner wall of the mixer body, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and discussed above. 
Regarding Claim 2, Boardman ‘470 in view of Hirata teaches the invention as claimed and as discussed above for claim 1, and Boardman ‘470 further teaches
the fuel flow 141, the first air flow [b], and the second air 108 flow are separate flows prior to entering the interior passage 105 of the mixer body 120 (Fig. 6).
Boardman ‘470 in view of Hirata, as discussed so far, does not teach the third air flow is a separate flow prior to entering the interior passage of the mixer body.
Hirata further teaches
 the third air flow (flow from air induction hole 204) is a separate flow prior to entering the interior passage 201 of the mixer body 9 (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the third air flow (flow from air induction hole 204) of Boardman ‘470 in view of Hirata to be a separate flow prior to entering the interior passage of the mixer body, as taught by Hirata, for the same reason as discussed in rejection of claim 1 above. 
Regarding Claim 3, Boardman ‘470 in view of Hirata teaches the invention as claimed and as discussed above for claim 1, and Boardman ‘470 further teaches
the fuel flow 141 or the first air flow [b] is coincident with the central axis [a] of the mixer 100 (Annotated Fig. 6, below).

    PNG
    media_image1.png
    612
    933
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Boardman ‘470 (US 2019/0271470)
Regarding Claim 4, Boardman ‘470 in view of Hirata teaches the invention as claimed and as discussed above for claim 1.  However, Boardman ‘470 in view of Hirata, as discussed so far, does not teach the first air flow is configured to pull the fuel flow into the interior passage of the mixer.
Boardman ‘470 in view of Hirata teaches Boardman ‘470’s fuel flow 141 that is parallel to the central axis [a]; first air flow [b] that is parallel to the central axis [a] and to the fuel flow 141 in the interior passage 105.  Therefore, Boardman ‘470 in view of Hirata’s first air flow [b] is capable of pulling the fuel flow 141 into the interior passage 105 of the mixer 100, because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and discussed above. 
Regarding Claim 5, Boardman ‘470 in view of Hirata teaches the invention as claimed and as discussed above for claim 1.  However, Boardman ‘470 in view of Hirata, as discussed so far, does not teach the second air flow and the third air flow are configured to move the fuel flow toward the central axis.
Boardman ‘470 in view of Hirata teaches Boardman ‘470’s fuel flow 141 that is parallel to the central axis [a]; first air flow [b] that is parallel to the central axis [a] and to the fuel flow 141 in the interior passage 105, a second air flow 108 (from inlet 121) inclined with respect to the first air flow [b] and the fuel flow 141, and Hirata’s third air flow (flow from air induction hole 204) tangential (formed vertically to the axis) to the mixer body 9 that push the air flow toward the center axis.  Therefore, Boardman ‘470 in view of Hirata’s second air flow 108 (from inlet 121) and third air flow (flow from air induction hole 204) are capable of moving the fuel flow toward the central axis [a], because it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II. In this case, the applied prior art is identical to the claimed structure and is capable of operating as claimed and discussed above. 
Regarding Claim 6, Boardman ‘470 in view of Hirata teaches the invention as claimed and as discussed above for claim 1.  However, Boardman ‘470 in view of Hirata, as discussed so far, does not teach the third air flow prevents the fuel flow from reaching a boundary layer air flow.
Hirata further teaches
the third air flow (flow from air induction hole 204) prevents the fuel flow 11 from reaching a boundary layer air flow (implicit) ([0030, 0034]; Fig. 2A.  Hirata teaches a flow that is vertically injected to the combustion chamber 201.  The air flow directed vertically from top and bottom, implicitly pushes the fuel flow and the fuel-air mixture toward the center of the chamber 201 to improve fuel-air mixture.  Therefore, it prevents the fuel from reaching the boundary layer air flow along the chamber walls.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mixer 100 of Boardman ‘470 in view of Hirata and have Hirata’s third air flow (flow from air induction hole 204) prevent the fuel flow 11 from reaching a boundary layer air flow, for the same reason as discussed in rejection of claim 1 above.

Claims 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman ‘470 in view of Hirata, and further in view of Carroni 2008/0280239, and Liu 2008/0155984. 
Regarding Claim 7, Boardman ‘470 in view of Hirata teaches the invention as claimed and as discussed above for claim 1.  However, Boardman ‘470 in view of Hirata, does not teach the fuel flow comprises H2 in a range of 0% to 100%.
Carroni teaches
the fuel flow (fuels) comprises H2 in a range of 0% to 100% (hydrogen portion of more than 50 percent) ([0010]).
Liu teaches that hydrogen rich fuel is used in order to expand flame stability, produce leaner combustion and lower the flame temperature ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel flow 141 of Boardman ‘470 in view of Hirata to comprise H2 in a range of 0% to 100% (hydrogen portion of more than 50 percent), as taught by Carroni, in order to expand flame stability, produce leaner combustion and lower the flame temperature (Liu; [0022]). 
Regarding Claim 8, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 7.  However, Boardman ‘470 in view of Hirata, Carroni, and Liu, as discussed so far, does not teach the fuel flow comprises H2 in a range of range of 10% to 100%
Carroni further teaches
the fuel flow (fuels) comprises H2 in a range of 10% to 100% (hydrogen portion of more than 50 percent) ([0010]).
Liu teaches that hydrogen rich fuel is used in order to expand flame stability, produce leaner combustion and lower the flame temperature ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel flow 141 of Boardman ‘470 in view of Hirata, Carroni, and Liu to comprise H2 in a range of 10% to 100% (hydrogen portion of more than 50 percent), as taught by Carroni, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 9, Boardman ‘470 teaches a mixer 100 configured to provide a fuel-air mixture 143 to a combustor 62 of an engine 10 (Figs. 1-2), the mixer 100 comprising: 
a mixer body 120 having an outer surface (seen in Figs. 4 & 6), an interior passage 105, and a central axis 90 (Fig. 4); 
a fuel inlet 234 located parallel to the central axis 90, the fuel inlet 234 configured to introduce a fuel flow 141 to the interior passage 105 of the mixer body 120 (Figs. 4 & 6); 
a central air jet (airflow [b] from air inlet port 122) located parallel to the central axis 90 ([0062]; Annotated Fig. 6.  Boardman ‘470 teaches that air inlet port 122 can be defined through the end wall 130 and upstream of air inlet 121.  Fig. 6 shows air inlet port 122 and therefore airflow [b] flowing from it is flowing inside the passage 105 parallel to the central axis 90); 
a first set of openings 121 inclined with respect to the central axis 90 ([0049]; Figs. 4 & 6); 
the central air jet (airflow [b] from air inlet port 122), the first set of openings 121 are each configured to introduce an air flow [b], 108 to the interior passage 105 of the mixer body 120 (Annotated Fig. 6, below);
and the first set of openings 121 are configured (implicitly)to prevent the fuel flow 141 from approaching a boundary layer flow (implicit) near an interior surface (seen in Fig. 6) of the mixer body 120 (Fig. 6.  Boardman ‘470 teaches air flow 108, flowing through inclined first set of openings 121, that is injected to the mixing chamber 105 at an angle.  The fuel flowing 141 gets mixed with the air flow 108.  As the fuel flows and encounters the airflow, it gets pushed down toward the center axis [a] in the interior passage 105 and the mixture is pushed toward the center of the passage. Therefore, this interaction, prevents the fuel from reaching the boundary layer air flow along the interior surfaces of the walls of the mixer body 120.)

    PNG
    media_image1.png
    612
    933
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Boardman ‘470 (US 2019/0271470)
Boardman ‘470 does not teach a second set of openings having an inlet surface tangential to the mixer body, the second set of openings are each configured to introduce an air flow to the interior passage of the mixer body, the second set of openings are configured to prevent the fuel flow from approaching a boundary layer flow near an interior surface of the mixer body, and the fuel flow comprises H2 fuel in a range of 0% to 100%.
Hirata teaches
a second set of openings 204 having an inlet surface tangential to the mixer body 9 ([0030, 0034]; Fig. 2A), 
the second set of openings 204 are each configured to introduce an air flow (seen as arrows in Fig. 2A) to the interior passage 201 of the mixer body 9 (Fig. 2A), and 
the second set of openings 201 are configured to prevent the fuel flow 104 from approaching a boundary layer flow near an interior surface of the mixer body 9 ([0030, 0034]; Fig. 2A.  Hirata teaches a flow that is vertically injected to the combustion chamber 201.  The air flow directed vertically from top and bottom, implicitly pushes the fuel flow and the fuel-air mixture toward the center of the chamber 201 to improve fuel-air mixture.  Therefore, it prevents the fuel from reaching the boundary layer air flow along the interior surfaces of the walls of the mixer body 9.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mixer 100 of Boardman ‘470 and include Hirata’s a second set of openings 204 placed vertically through Boardman ‘470’s mixer body 120, arranged downstream of Boardman ‘470’s first set of openings 121, that provide an air flow to the interior passage 201 of the mixer body 9, for the same reason as discussed in rejection of claim 1 above.
Boardman ‘470 in view of Hirata, does not teach the fuel flow comprises H2 in a range of 0% to 100%.
Carroni teaches
the fuel flow (fuels) comprises H2 in a range of 0% to 100% (the hydrogen portion being more than 50 percent) ([0010]).
Liu teaches that hydrogen rich fuel is used in order to expand flame stability, produce leaner combustion and lower the flame temperature ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel flow 141 of Boardman ‘470 in view of Hirata to comprise H2 in a range of 0% to 100% (hydrogen portion of more than 50 percent), as taught by Carroni, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 10, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9, and Boardman ‘470 further teaches
the fuel inlet 234 (seen in Fig. 4) or the central air jet (airflow [b] from air inlet port 122) has a central axis (axis [c] for fuel inlet 234 in Fig. 4; axis [a] for central air jet [b] in Fig. 6) coincident with the central axis 90 of the mixer body 120 (Annotated Figs. 4 & 6).

    PNG
    media_image2.png
    444
    663
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 4 of Boardman ‘470 (US 2019/0271470)

    PNG
    media_image1.png
    612
    933
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 6 of Boardman ‘470 (US 2019/0271470)


Regarding Claim 11, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9, and Boardman ‘470 further teaches
the central air jet (airflow [b] from air inlet port 122) and the first set of openings 121 are separate entry points (entry point 122 for airflow [b] and entry point 121 for airflow 108) into the interior passage 105 (Fig. 6).
Boardman ‘470 in view of Hirata, Carroni, and Liu, as discussed so far, does not teach the second set of openings are separate entry points into the interior passage.
Hirata further teaches
the second set of openings 204 are separate entry points (seen in Fig. 2A) into the interior passage 201 (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second set of openings 204 of Boardman ‘470 in view of Hirata, Carroni, and Liu and have the openings be separate entry points into the interior passage, as taught by Hirata, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 12, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9, and Boardman ‘470 further teaches
the first set of openings 121 are located circumferentially around the outer surface of the mixer body 120 (Figs. 3-4).
Boardman ‘470 in view of Hirata, Carroni, and Liu, as discussed so far, does not teach the second set of openings are located circumferentially around the outer surface of the mixer body.
Hirata further teaches
the second set of openings 204 are located circumferentially around the outer surface of the mixer body 9.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second set of openings 204 of Boardman ‘470 in view of Hirata, Carroni, and Liu and have the openings be located circumferentially around the outer surface of the mixer body, as taught by Hirata, for the same reason as discussed in rejection of claim 1 above.

Regarding Claim 15, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9.  However, Boardman ‘470 in view of Hirata, Carroni, and Liu, as discussed so far, does not teach the fuel flow comprises H2 in a range of range of 10% to 100%.
Carroni further teaches
the fuel flow (fuels) comprises H2 in a range of 10% to 100% (hydrogen portion of more than 50 percent) ([0010]).
Liu further teaches that hydrogen rich fuel is used in order to expand flame stability, produce leaner combustion and lower the flame temperature ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel flow 141 of Boardman ‘470 in view of Hirata, Carroni, and Liu to comprise H2 in a range of 10% to 100% (hydrogen portion of more than 50 percent), as taught by Carroni, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 16, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9.  However, Boardman ‘470 in view of Hirata, Carroni, and Liu, as discussed so far, does not teach the fuel flow comprises H2 in a range of range of 50% to 100%.
Carroni further teaches
the fuel flow (fuels) comprises H2 in a range of 50% to 100% (hydrogen portion of more than 50 percent) ([0010]).
Liu further teaches that hydrogen rich fuel is used in order to expand flame stability, produce leaner combustion and lower the flame temperature ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel flow 141 of Boardman ‘470 in view of Hirata, Carroni, and Liu to comprise H2 in a range of 50% to 100% (hydrogen portion of more than 50 percent), as taught by Carroni, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 17, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9, and Boardman ‘470 further teaches
A mixer array (seen in Fig. 2) comprising one or more mixers 1000 according to claim 9 (see rejection of claim 9 above).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman ‘470 in view of Hirata, Carroni, and Liu, as applied to claim 9, and further in view of Clemen 2018/0100650.
Regarding Claim 13, the claim is rejected under 112(b) above.
Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9, and Boardman ‘470 further teaches
the first set of openings 121 includes one or more first openings 121 (seen in Figs. 3-4).
However, Boardman ‘470 in view of Hirata, Carroni, and Liu, as discussed so far, does not teach the second set of openings includes one or more second openings, the one or more second openings being larger than the one or more first openings, and the second set of openings are located circumferentially around the outer surface of the mixer body.
Hirata further teaches
the second set of openings 204 includes one or more second openings 204 (seen in Fig. 2A), 
and the second set of openings 204 are located circumferentially around the outer surface of the mixer body 9.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second set of openings 204 of Boardman ‘470 in view of Hirata, Carroni, and Liu to have the second set of openings 204 include one or more second openings 204 and have the openings be located circumferentially around the outer surface of the mixer body, as taught by Hirata, for the same reason as discussed in rejection of claim 1 above.
Boardman ‘470 in view of Hirata, Carroni, and Liu does not teach the one or more second openings being larger than the one or more first openings.
Clemen teaches
the second set of openings 11 includes one or more first openings 10 (two seen in Fig. 3) and one or more second openings 11 (two seen in Fig. 3), the one or more second openings 11 (two holes 11 seen in Fig. 3 having diameter D2) being larger (larger) than the one or more first openings 10 (two holes 10 seen in Fig. 3 having diameter D1) ([0006-0007]; Fig. 3.  Clemen teaches the second openings 11 with D2 are larger than the first openings 10 with D1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the one or more first openings 121 and the one or more second openings 204 of Boardman ‘470 in view of Hirata, Carroni, and Liu and size the openings such that the one or more second openings 11 (having diameter D2) being larger (D2 is larger that D1) than the one or more first openings 10 (having diameter D1), as taught by Clemen, in order to provide the appropriate air flow rate through the openings to ensure “a very good mixing” between the fuel discharged and the air being injected through each opening (Clemen; [0007 and 0018]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman ‘470 in view of Hirata, Carroni, and Liu, as applied to claim 9, and further in view of Boardman 2019/0212009 (“Boardman ‘009”). 
Regarding Claim 14, Boardman ‘470 in view of Hirata, Carroni, and Liu teaches the invention as claimed and as discussed above for claim 9.  However, Boardman ‘470 in view of Hirata, Carroni, and Liu, does not teach comprising a stationary vane within the central air jet, the stationary vane configured to swirl an air flow through the central air jet.
Boardman ‘009 teaches
a stationary vane [d] (vane [d] is an assembly of 315 groove seen in Figs. 8-9) within the central air jet 383, the stationary vane [d] configured to swirl (implicitly) an air flow through the central air jet 383 (Annotated Fig. 9, below).

    PNG
    media_image3.png
    492
    635
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 9 of Boardman ‘009 (US 2019/0212009)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Boardman ‘470 in view of Hirata, Carroni, and Liu and arrange a stationary vane [d] within Boardman ‘470’s central air jet [b], as taught by Boardman ‘009, in order to promote rapid mixing of fuel and air (Boardman ‘470; [0076], ll. 25-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741